Exhibit 10.29

PATENT LICENSE AND SETTLEMENT AGREEMENT

This Patent License and Settlement Agreement (“Agreement”), dated and effective
as of June 28, 2006, is made and entered into in duplicate originals by and
between PALM, INC. (“Palm”), a Delaware corporation having its principal office
and place of business at 950 W. Maude Ave., Sunnyvale, California 94085, and
XEROX CORPORATION (“Xerox”), a New York corporation having its principal place
of business at 800 Long Ridge Road, Stamford, Connecticut 06904, acting on
behalf of itself and in the interest of its Subsidiaries (individually
identified as “Party” and collectively as “Parties”). In consideration of the
mutual covenants and obligations herein undertaken, Xerox and Palm agree as
follows:

Article 1. – Definitions

In this Agreement, the following terms shall have the respective meanings set
forth below:

 

1.1   “Effective Date” means the date set forth at the outset hereof.

 

1.2  

“Palm Licensed Field” means (i) mobile computing devices and/or communications
devices, (ii) subsystems and modules of such devices, (iii) the processes
employed in the manufacture of such devices, (iv) materials, components, parts
or accessories used in such devices, (v) any additional software or hardware
products used to operate with, in and/or to support such devices and
(vi) services employing, utilizing, interfacing (directly or indirectly) with or
relating to such devices. The Palm Licensed Field does not include mobile
computing devices comprising a display having a diagonal dimension equal to or

 

1

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

greater than eleven (11) inches but does include accessories to be used with
devices included within the Palm Licensed Field regardless of screen size.

 

1.3   “Xerox Licensed Field” means (i) non-mobile marking systems (i.e.,
photocopiers, scanners, facsimile machines, and printers) of any type, kind or
configuration and/or subsystems of such systems or the processes for making such
systems or subsystems and (ii) materials, components, parts or accessories used
in such devices including, but not limited to toner resins and components; ink
vehicles and components; photoreceptor components; photo imageable materials;
pigment dispersants; printing media and components; printing devices and
components; magnetic materials, components and media; display materials,
components and materials; optical materials and components; photographic
materials and components; other imaging materials and device components;
information storage and retrieval devices, materials and components; document
security and authentication devices, materials and components, and
(iii) business solutions and services employing, utilizing or interfacing with
such devices. For avoidance of doubt, Xerox Licensed Field shall not include
mobile computing devices and/or mobile communication devices and items set forth
in Section 1.2., parts (ii), (iii), (iv), (v), (vi); specifically adapted for
such devices.

 

1.4   “Licensed Field” means either the Palm Licensed Field or the Xerox
Licensed Field.

 

1.5  

“Licensed Patents” means (i) United States Patent No. 5,596,656 (together with
the Patent Family thereof, collectively, the “Patent In Suit”), and (ii) United
States Patent No. 5,408,250 and United States Patent No. 5,119,079, together
with

 

2

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

the Patent Family of each such patent.

 

1.6   “Subsidiary or “Subsidiaries” means any company, affiliate, division,
enterprise or other business unit or Entity owned or controlled either directly
or indirectly by an Entity: (i) through ownership or control of fifty percent
(50%) or more of voting stock or other voting interest, provided, however, that
in any country where such Entity is not permitted by law to own fifty percent
(50%) or more of the voting stock or other voting interest of a local company,
then such local company shall be deemed a subsidiary for purposes of this
Agreement if such Entity owns the maximum voting stock or other voting interest
that a foreign investor may own and if the business activities of the local
company are substantially controlled by such Entity; or (ii) in the case of a
joint venture company formed by such Entity and an independent, preexisting
company, fifty percent (50%) or more of voting stock or other voting interest
that a foreign investor may own and if the business activities of the local
company are substantially controlled by such Entity; or (iii) in the case of a
joint venture company formed by such Entity and an independent, preexisting
company, fifty percent (50%) or more of the voting stock or other voting
interest.

 

1.7  

“Released Parties” means (i) Palm and its Subsidiaries existing as of the
Effective Date, and PalmSource, Inc., an entity formerly owned by Palm, and its
Subsidiaries, as well as (ii) the current and former employees, officers,
directors, agents, and shareholders of any Entity (for the purpose of clarity,
the release of Section 3.3 to PalmSource, Inc. and its shareholder ACCESS Co.,
Ltd. shall operate to release ACCESS Co., Ltd. with respect to activities of
PalmSource, Inc

 

3

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

to the extent that PalmSource, Inc. is released under the terms of this
Agreement) set forth in subsection (i) above acting in such capacity, (iii) the
Covered Entities of any Entity set forth in subsection (i) above to the extent
such Covered Entities’ liability arises from the Sale, offer for Sale,
importation, or use of a product or service acquired from an Entity set forth in
subsections (i) or (ii) above, and (iv) the respective successors and assigns of
each of the foregoing, whether direct or indirect, immediate or remote of any of
them. Released Parties shall also, for purposes of Section 3.3 of this
Agreement, include (a) Other Defendants, (b) the employees, officers, directors,
agents and shareholders of each of the Other Defendants acting in such capacity,
(c) the Covered Entities of the Other Defendants to the extent such Covered
Entities’ liability arises from the Sale, offer for Sale, importation, or use of
a product or service acquired from an Entity set forth in subsections (a) or
(b) above, and (d) the respective successors and assigns of each of the
foregoing, whether direct or indirect, immediate or remote of any of them.

 

1.8   “Sell,” “Sale” and “Sold” mean to make, have made (as limited in
Section 3.4 below), sell, offer for sale, lease or license, offer under a
license, offer, provide, or use as or in connection with providing a service,
import, export, use, or permit the use, sale, offer for sale, lease, import or
export of, or otherwise deal in, transfer or dispose of, or permit the transfer
or disposition of, a product or service by a Party, either directly to any
Entity (including any Subsidiary), or directly or indirectly to the Party’s
Covered Entities.

 

1.9  

“Term of this Agreement” means the period commencing on the Effective Date

 

4

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

of this Agreement and continuing until expiration of the last-to-expire Licensed
Patent or the first day following the expiration of the Covenant Term as set
forth in Section 1.10, whichever shall last occur.

 

1.10   “Pending Action” means that certain action pending before the United
States District Court for the Western District of New York, and styled and
captioned: Xerox Corporation v. 3Com Corporation, U.S. Robotics Corporation,
U.S. Robotics Access Corp., Palm Computing, Inc., Palm Inc., PalmSource, Inc.,
and PalmOne, Inc. under Case No. 6:97 – CV-6182T and assigned to Judge Michael
A. Telesca, and any and all appeals resulting therefrom.

 

1.11   “Covenant Term” means a period starting upon the Effective Date and
ending seven (7) years after the Effective Date.

 

1.12  

“Covenant Patents” means any Patents issued as of the Effective Date or at any
time during the Covenant Term on a patent application filed, or claiming
priority from a patent application filed, prior to the Effective Date, which the
covenanting Party or any of its current or future Subsidiaries (i) owns (whether
solely or jointly with any other Entity) or controls, or (ii) has a license or
other right and has the ability to covenant not to sue the other Party, without
an obligation to pay royalties or fees to any Third Party (provided however,
that the other Party shall be entitled, at its election, to include such Patent
within the definition of “Covenant Patent” under subparagraph (ii) above if such
Party pays to the covenanting Party all royalties and fees that the covenanting
Party owes to such Third Party as a result of the grant of the covenant
hereunder with respect to such Patent). Notwithstanding the foregoing, in the
event, under either subparagraphs

 

5

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

(i) or (ii) above, the covenanting Party cannot, without breaching or otherwise
abrogating the terms of any agreement with a Third Party entered into prior to
the Effective Date of this Agreement, make such covenant as to any patent, such
patent shall not be deemed a Covenant Patent under this Agreement.

 

1.13   “Covered Entities” means, with respect to any Entity, (i) the direct and
indirect end-users, other customers (including, without limitation, OEMs and
private label customers), contractors, resellers, distributors (including
through multiple tiers of distribution), sales representatives, dealers,
independent service and/or repair centers, in each case, of such Entity, and
(ii) with respect to goods and services (other than liquid crystal displays)
supplied to such Entity and which such Entity designed by itself or had others
design for itself, the direct and indirect suppliers or manufacturers of such
Entity to the extent that such direct and indirect suppliers or manufacturers
supply such goods and services to the Entity.

 

1.14   “Entity” means any person or entity, whether an individual, corporation,
partnership, limited partnership, limited liability company, trust, foundation,
unincorporated organization, business association, firm, joint venture or other
legal entity.

 

1.15   “Other Defendants” mean each and every party named as a defendant in the
Pending Action and each of their respective Subsidiaries.

 

1.16   “Patents” means all classes or types of patents (including design and
utility patents), utility models and industrial designs in all countries of the
world, and applications therefor, together with any substitutions, divisions,
continuations, continuations-in-part, reissues and results of re-examinations
thereof.

 

6

—CONFIDENTIAL



--------------------------------------------------------------------------------

1.17   “Patent Family” means, with respect to a patent, collectively, all
patents and patent applications that are substitutions, divisions,
continuations, continuations-in-part, reissues, reexaminations, extensions and
counterparts thereof in all countries of the world, including, without
limitation, any patent or patent application claiming priority from such patent,
and any patent or patent application from which any such patent claims priority.

 

1.18   “Patent In Suit” shall have the meaning set forth in Section 1.5.

 

1.19   “Suit” means any legal or equitable action, claim or demand in any court
or before any tribunal or any arbitration or compulsory and binding alternative
dispute resolution proceeding.

 

1.20   “Third Party” means an Entity other than Xerox or Palm or their
respective Subsidiaries.

Article 2. – Warranties And Representations

 

2.1   Xerox hereby makes the following warranties and representations to Palm:

 

  (a)   Xerox has the right to grant rights, licenses, privileges, releases and
immunities under or relating to the Licensed Patents and Covenant Patents of
Xerox or any Subsidiary including the rights, licenses, privileges, releases and
immunities granted hereunder to Palm, its Subsidiaries, and the other Released
Parties;

 

  (b)   Xerox has all requisite corporate power and authority to enter into and
deliver this Agreement on behalf of itself and its Subsidiaries and to carry out
the provisions of this Agreement and cause its Subsidiaries carry out the
provisions of this Agreement;

 

  (c)  

There are no liens, conveyances, mortgages, assignments, encumbrances or

 

7

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

other agreements which would prevent or impair the full and complete exercise of
all substantive rights, licenses, privileges, releases and immunities granted by
Xerox or its Subsidiaries to Palm, its Subsidiaries, Released Parties and their
respective Covered Entities pursuant to the terms and conditions of this
Agreement;

 

  (d)   As of the Effective Date, the Licensed Patents have not been held to be
invalid or unenforceable in any court proceeding, other than the Patent In Suit
in the Pending Action, and there are no United States Patent and Trademark
Office actions pending relating to the Licensed Patents; and

 

  (e)   No royalty or other fee or remuneration arising under the Licensed
Patents is or shall be due to any third party for the Sale of products by Palm
or its Subsidiaries or their respective Covered Entities or the manufacture or
supply of products to Palm or its Subsidiaries or their respective Covered
Entities as permitted under the terms of this Agreement. This paragraph shall
not waive, restrict or otherwise limit the payment due to Xerox under Article 4
hereof.

 

2.2   Palm hereby makes the following warranties and representations to Xerox:

 

  (a)   Palm has the right to grant rights, privileges, releases and immunities
granted hereunder under or relating to Covenant Patents of Palm or any
Subsidiary including the rights, privileges, releases and immunities granted
hereunder to Xerox and its Subsidiaries; and

 

  (b)  

Palm has all requisite corporate power and authority to enter into and deliver
this Agreement on behalf of itself and its Subsidiaries and to carry out the
provisions of this Agreement and to cause its Subsidiaries to carry out the

 

8

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

provisions of this Agreement.

 

2.3   Each Party hereby represents and warrants to the other Party that:

 

  (a)   The execution, delivery and performance by such Party have been approved
by all requisite action on the part of such Party, and no other corporate
proceeding on the part of such Party is necessary to authorize this Agreement;

 

  (b)   Such Party’s execution, delivery and performance of this Agreement do
not and will not conflict with, violate or result in any breach of any relevant
law or any provision of any license, agreement, contract, understanding,
arrangement, commitment or undertaking of any nature (whether written or oral)
to which such Party is a party; and

 

  (c)   Neither Party nor its Subsidiaries has assigned, sold, or otherwise
transferred any legal claim that it has or may have against the other Party or
its Subsidiaries to any third party (including any Subsidiary) or otherwise
structured its affairs in a manner so as to avoid the release of any such claims
pursuant to Section 3.3 below or otherwise to limit or exclude Patents from the
covenants granted under Article 5.

 

Article 3. – Dismissal of Lawsuit, Grant Of Licenses, Releases, Non-Assertions
Under The Licensed Patents, And No Admission

In consideration of the Payments to be made by Palm to Xerox specified in
Section 4.1 hereof, and for other good and valuable consideration:

 

3.1  

Dismissal of Lawsuit. Within one (1) business day after receipt of the full
Payment due under Section 4.1 by Palm, Xerox shall file with the United States

 

9

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

District Court for the Western District of New York a signed copy of the
Stipulation of Dismissal of Claims attached hereto as Exhibit A as to the
defendants in the Pending Action pursuant to FRCP 41(a)(1). This Agreement
comprises a full and final settlement of all claims of past and future patent
infringement with respect to the Patent In Suit, including, without limitation,
those claims of patent infringement originally brought against Palm or Palm’s
predecessors in the Pending Action. By filing the Stipulation of Dismissal of
Claims attached hereto as Exhibit A as to defendants in the Pending Action
pursuant to FRCP 41(a)(1) with the United States Court for the Western District
of New York, Xerox shall dismiss the aforementioned claims of patent
infringement with prejudice.

 

3.2  

Grant of Licenses. Xerox, on behalf of itself and its Subsidiaries, hereby
grants to Palm and each of its Subsidiaries a non-exclusive, fully paid-up,
royalty-free, and irrevocable license, privilege and immunity under all claims
of the Licensed Patents (with the right to sublicense to PalmSource, Inc., to
each of the Subsidiaries of PalmSource, Inc., and to the Other Defendants, in
each case, with a right to grant further sublicenses to each of their respective
direct and indirect end-users, other customers (including, without limitation,
OEMs and private label customers), contractors, resellers, distributors
(including through multiple tiers of distribution), sales representatives,
dealers, independent service and/or repair centers, in each case, of such Entity
within the scope of the licenses granted to Palm herein (but with no right of
such Covered Entities to sublicense further), and otherwise as specifically
provided in Article 10 and Section 13.3) to make, have

 

10

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

made, use, import, export, offer for Sale, Sell, lease and otherwise dispose of
any product and service, and to practice any method, in the Palm Licensed Field
(and with respect to the Patent In Suit, any product or service, or the practice
of any method, in any and all fields of use) anywhere in the world. The term of
such license shall be from the Effective Date until the expiration of the
last-to-expire Licensed Patent. Upon the request of Palm, Xerox shall, without
additional consideration or unreasonable delay, grant directly to PalmSource,
Inc., Access Co., Ltd. to the extent necessary and limited to the operation of
PalmSource, Inc., and 3Com, a license under the Patent-In-Suit of the scope of
the sublicense that Palm is authorized to grant to PalmSource and/or the Other
Defendants, respectively, described in this Section 3.2.

 

3.3  

Releases. (a) Provided that Xerox has received the Payment due Xerox under
Section 4.1 hereof, then, to the maximum extent permitted under applicable law,
as of the Effective Date, Xerox, on behalf of itself and its Subsidiaries, and
for their respective successors and assigns, hereby irrevocably releases,
acquits and forever discharges the Released Parties from any and all actions,
causes of action, claims or demands whatsoever, in law or equity, resulting from
the direct or indirect infringement or alleged infringement (including
inducement of infringement or contributory infringement), either past or future,
of any claims of the Licensed Patents which Xerox or any of its Subsidiaries had
or may have had prior to the Effective Date under the Licensed Patents, which
could be asserted against the Released Parties, including, without limitation,
arising out of the manufacture, having manufactured, use, Sale, offer for Sale,
lease, import, export

 

11

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

or other disposition of any product or service, or the practice of any method,
anywhere in the world in the Palm Licensed Field (and with respect to the Patent
In Suit, any activity, product or service whatsoever).

 

       (b) Xerox, on behalf of itself and its Subsidiaries, hereby irrevocably
and forever expressly waives all rights Xerox and/or its Subsidiaries may have
arising under California Civil Code Section 1542 and all similar rights under
the laws of any other applicable jurisdictions with respect to the release
granted by Xerox under Section 3.3. Xerox understands that Section 1542 provides
that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

       Xerox acknowledges that it has been fully informed by its counsel
concerning the effect and import of this Agreement under California Civil Code
Section 1542 and similar laws of any other applicable jurisdictions.

 

3.4   Notwithstanding anything to the contrary in this Agreement, in the event
that any Third Party designs by itself or has others design for itself any
product and such Third Party possesses the design authority thereof, and Palm or
any of its Subsidiaries sells or otherwise transfer such product exclusively to
such Third Party, or its parent, Subsidiary or affiliate, then the license and
the covenants, including the “have made” right or covenant, granted to such
Party and its Subsidiaries in Section 3.2, 5.1 and 5.2 hereunder, as applicable,
shall not extend to such product.

 

12

—CONFIDENTIAL



--------------------------------------------------------------------------------

3.5   Nothing in this Agreement shall be construed to grant Palm any right:

 

  (a)   to license any third party to Sell any products under the Licensed
Patents except as expressly provided in Section 3.2;

 

  (b)   under the Licensed Patents, other than as set forth herein; or

 

  (c)   except as expressly provided in Sections 3.2, 13.3 and Article 10, to
sublicense, transfer or assign, in whole or in part, any of its rights under
this Agreement, whether by operation of law, implication, estoppel or otherwise.

 

3.6   This Agreement is entered into in order to compromise and settle disputed
claims and proceedings, and neither this Agreement, nor any payment, license,
release, covenant not to sue or other transaction undertaken pursuant thereto or
hereto, constitutes or shall be construed at any time for any purpose as an
admission of liability by Xerox, Palm, or any Released Party with respect to any
claim or contention of infringement or validity or enforceability of any
Licensed Patent or Covenant Patent of Palm or Xerox or their respective
Subsidiaries, and without any acquiescence on the part of either Party or the
Released Parties, as to the merit of any claim, defense, affirmative defense,
counterclaim, liabilities or damages related to any Licensed Patents or Covenant
Patents or the Pending Action.

Article 4. – Payment

 

4.1  

In full and final consideration for the rights, licenses, privileges, covenants,
immunities and releases set forth in Article 3 hereof and the covenants not to
assert and sue set forth in Article 5 hereof, and in reliance upon Xerox’s

 

13

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

warranties and representations set forth in Article 2 hereof, and for other good
and valuable consideration, Palm shall pay to Xerox the cumulative sum of Twenty
Two Million Five Hundred Thousand dollars ($22,500,000.00), (“Payment”). The
Payment shall be made on or before the Effective Date. The Payment shall be
comprised of a Settlement Payment in the amount of Twelve Million dollars
($12,000,000.00) which the Parties agree and acknowledge relates to the Patent
In Suit and releases related thereto, and a License and Covenant Payment in the
sum of Ten Million Five Hundred Thousand dollars ($10,500,000.00) which the
Parties acknowledge and agree is related to the license of the Licensed Patents
other than the Patents In Suit and the covenant not to sue and assert set forth
in Article 5 of this Agreement. No portion of such sums due Xerox under this
Section 4.1 shall be refundable for any reason whatsoever absent a material
breach of this Agreement by Xerox as determined by a court of competent
jurisdiction.

 

4.2   The Payment provided for in Section 4.1 will be made by Palm to Xerox, by
electronic transfer of funds, as follows:

 

Name of Payee:

Address:

Bank:

ABA Number:

Bank Address:

Account Name:

Account Number:

SWIFT #:

 

4.3  

There is no payment of any kind which is due or which would become due or is to

 

14

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

be made hereafter other than the Payment to Xerox pursuant to Section 4.1 hereof
including, by way of example, and without limitation, to Xerox, or its counsel,
or its license agent, or anyone in privity with Xerox or its counsel, or its
licensing agent, or any successor or assignee of any of the Licensed Patents.

 

4.4   Taxes: The Parties hereto agree that no deduction or withholding on
account of any tax, duty, levy, excise or similar impost is required by law in
respect of any payment due to Xerox under this Agreement. If required by law to
perfect exemption from tax the parties will undertake to use their best
commercial efforts to execute and deliver such instruments, documents or
assurances and take such other actions as shall be legally required.

Article 5. – Covenants Not to Assert

 

5.1  

i. Xerox Covenant Not to Assert: Xerox and its Subsidiaries agree and covenant
to Palm that Xerox and its Subsidiaries shall not (and shall not grant consent
to or otherwise assist, instruct, or encourage any Third Party to) bring,
participate in, assist or allow any Suit against Palm, any of its Subsidiaries
and their direct and indirect end-users, other customers (including, without
limitation, OEMs and private label customers), contractors, manufacturers as
identified in Section 1.13, resellers, distributors (including through multiple
tiers of distribution), sales representatives, dealers, independent service
and/or repair centers, for direct or indirect infringement (including inducement
of infringement or contributory infringement) of any Covenant Patent of Xerox or
its Subsidiaries, in each case, with respect to products or services that are
made, used, provided, Sold, offered for Sale, imported or otherwise acquired or
disposed of by or for

 

15

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

Palm or any of its Subsidiaries (including, without limitation, products Sold or
otherwise disposed of to or through Covered Entities of Palm or its
Subsidiaries) at any time prior to or during the Covenant Term and within the
Palm Licensed Field. The obligations of Xerox and its Subsidiaries under the
foregoing sentence shall become effective upon the Effective Date and shall
remain in effect during the Covenant Term and perpetually after the expiration
or termination thereof for any reason. Nothing set forth in this Section shall
in any way limit the right of Xerox or its Subsidiaries to assert against Palm
or any of its Subsidiaries any claim under the Covenant Patents arising from
activities outside of the Palm Licensed Field or occurring after the end of the
Covenant Term.

 

      

ii. Xerox Covenant Not to Assert: Xerox and its Subsidiaries agree and covenant
to Palm that Xerox and its Subsidiaries shall not (and shall not grant consent
to or otherwise assist, instruct, or encourage any Third Party to) bring,
participate in, assist or allow any Suit against PalmSource and Access, any of
their Subsidiaries and their direct and indirect end-users, other customers
(including, without limitation, OEMs and private label customers), contractors,
manufacturers as identified in Section 1.13, resellers, distributors (including
through multiple tiers of distribution), sales representatives, dealers,
independent service and/or repair centers, for direct or indirect infringement
(including inducement of infringement or contributory infringement) of any
Covenant Patent of Xerox or its Subsidiaries, in each case, with respect to
products or services that are made, used, provided, Sold, offered for Sale,
imported or otherwise acquired or disposed of by or for PalmSource and Access or
any of their Subsidiaries

 

16

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

(including, without limitation, products Sold or otherwise disposed of to or
through Covered Entities of PalmSource and Access or its Subsidiaries) at any
time prior to January 1, 2007 and within the Palm Licensed Field. The
obligations of Xerox and its Subsidiaries under the foregoing sentence shall
terminate on January 1, 2007, and Xerox and its Subsidiaries shall have the
right thereafter to file suit to recover any damages arising prior to January 1,
2007. Furthermore, if requested in writing by Palm, prior to January 1, 2007,
Xerox agrees to enter into negotiations with PalmSource to extend to PalmSource
and Access a covenant similar in nature to the covenants to Palm under
Section 5.1. However, Xerox and its Subsidiaries shall be under no obligation to
grant such covenant.

 

5.2  

Palm Covenant Not to Assert: Palm and its Subsidiaries agree and covenant to
Xerox that Palm and its Subsidiaries shall not (and shall not grant consent to
or otherwise assist, instruct, or encourage any Third Party to) bring,
participate in, assist or allow any Suit against Xerox, any of its Subsidiaries
for direct or indirect infringement (including inducement of infringement or
contributory infringement) of any Covenant Patent, in each case, with respect to
(1) products or services that are made, used, provided, Sold, offered for Sale,
imported or otherwise acquired or disposed of by or for Xerox or any of its
Subsidiaries (including, without limitation, products sold or otherwise disposed
of to or through Covered Entities of Xerox or its Subsidiaries) at any time
prior to or during the Covenant Term and within the Xerox Licensed Field, and
(2) the use by employees or authorized contractors of Xerox or its Subsidiaries
of hand-held mobile communications

 

17

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

devices that would fall within the Palm Licensed Field in connection with
Xerox’s provision of installation or repair services relating to Xerox products
that fall within the Xerox Licensed Field. The obligations of Palm and its
Subsidiaries under the foregoing sentence shall become effective upon the
Effective Date and shall remain in effect during the Covenant Term and
perpetually after the expiration or termination thereof for any reason. Nothing
set forth in this Section shall in any way limit the right of Palm or its
Subsidiaries to assert against Xerox or any of its Subsidiaries any claim under
the Covenant Patents arising from activities outside of the Xerox Licensed Field
or occurring after the end of the Covenant Term.

 

5.3   During the Covenant Period, in the event one party (“Asserting Party”)
first files suit against the other party (“Defending Party”) for infringement of
a patent in the Defending Party’s Fields of Use, the application for which was
filed after the Effective Date, such suit shall be brought in the US District
Court in which the Defending Party resides (for Xerox in Stamford, Connecticut
and for Palm in San Jose California) and the Defending Party may assert by way
of counterclaim against the Asserting Party, infringement of any patent,
including but not limited to any patent that would otherwise be subject to the
Covenant protections set forth in this Article 5, including recovery of damages
from the Effective Date. This clause shall not be interpreted to limit during or
after the Covenant Period the Parties’ right to collect damages for Patents
where the application was filed after the Effective Date.

Article 6. Term

 

18

—CONFIDENTIAL



--------------------------------------------------------------------------------

6.1   This Agreement shall become effective as of its Effective Date and shall
remain in full force during the Term of this Agreement.

 

6.2   Surviving any expiration of this Agreement are (i) Sections 1, 2, and 6.2,
(ii) Articles 3, 4, 5 (excluding Section 5.3), 7, 8, 9, 10, 11, 12, and 13; and
(iii) any cause of action or claim of Xerox or Palm, accrued or to accrue,
because of any breach or default by the other party hereunder.

Article 7. – Disclaimer

Nothing in this Agreement is or shall be construed as: (i) a warranty or
representation by Xerox or any of its Subsidiaries as to the validity, scope or
enforceability of the Licensed Patents; (ii) any warranty or representation by
Xerox or any of its Subsidiaries that anything made, used, sold, licensed,
offered for sale, offered for license or otherwise disposed of under any license
granted in this Agreement is or will be free from infringement of patents,
copyrights, and other rights of unaffiliated third parties; (iii) an obligation
on the part of Xerox or its Subsidiaries to bring or prosecute actions or suits
against third parties for infringement; or (iv) granting by implication,
estoppel or otherwise any licenses under patents owned by Xerox or any of its
Subsidiaries, including the Licensed Patents, except as specifically defined in
Section Article 3 of this Agreement. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT PRODUCTS OR THE
USE OF PRODUCTS WILL NOT INFRINGE ANY PATENT, COPYRIGHT,

 

19

—CONFIDENTIAL



--------------------------------------------------------------------------------

TRADEMARK OR OTHER RIGHTS. Any warranty made by Palm or its Subsidiaries to
their customers, users of the Products or any third parties are made by Palm or
its Subsidiaries alone and shall not bind Xerox or its Subsidiaries or be deemed
or treated as having been made by Xerox or any of its Subsidiaries, and service
of any such warranty shall be the sole responsibility of Palm and its
Subsidiaries.

Article 8. – Confidential Information

 

8.1   Each Party has disclosed certain proprietary technical or business
information pursuant to a protective order (“Confidential Information”) during
the course of the Pending Action. Each Party agrees that such Confidential
Information shall remain subject to applicable protective orders, and each Party
will comply with the terms of each such protective order with respect to such
Confidential Information. To the extent still in their respective possession or
control, each Party further agrees to return or destroy the Confidential
Information of the disclosing Party, according to the terms of the Protective
Order.

 

8.2  

Except for the right to disclose the existence of this Agreement and except for
the rights of Xerox or Palm to disclose this Agreement pursuant to a protective
order entered in any infringement or other litigation involving the Licensed
Patents and except as either party is required by law, regulation or other
similar requirement to disclose, Xerox and Palm agree that neither Party will
disclose any of the terms of this Agreement to any person or entity other than
to such Party’s attorneys, accountants, auditors, employees or agents (including
any of the aforementioned of a Party’s Subsidiaries) having a need to know; or
to third parties under an obligation of confidence on terms substantially
similar to those set forth herein

 

20

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

and then only for the good faith purpose of insuring the rights and obligations
of the parties can be and are fully honored and protected; provided, however,
that Xerox and Palm may disclose the terms of this Agreement to the extent
necessary to (1) comply with all applicable securities and tax laws, rules and
regulations; (2) comply with an order of a court of competent jurisdiction; or
(3) disclose to customers, distributors, and dealers the fact that specific
products of a Party are licensed or subject to a covenant not to sue as provided
in this Agreement. Otherwise the Parties shall promptly notify the other Party
of any contest regarding the disclosure of this Agreement so that the other
Party may act to prevent disclosure of this Agreement. The Parties shall agree
to mutually approved press releases disclosing the settlement and dismissal of
the Pending Action. Notwithstanding the foregoing, either party may advise third
parties that “Xerox has dismissed the [Pending Action] on mutually agreeable,
confidential terms.”

Article 9. – Limitation of Liability

 

      

NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS SUBSIDIARIES, THEIR
SUPPLIERS, DISTRIBUTORS, CUSTOMERS, THE USERS OF ANY PRODUCT OF SUCH PARTY, OR
ANY OTHER THIRD PARTIES FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, ANY DAMAGE OR INJURY TO BUSINESS EARNINGS,
PROFITS OR GOODWILL SUFFERED BY ANY PERSON OR ENTITY ARISING FROM ANY USE OF THE
LICENSED PATENTS OR COVENANT PATENTS, EVEN IF SUCH PARTY IS ADVISED

 

21

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

OF THE POSSIBILITY OF SUCH DAMAGES.

Article 10. – Business Acquisition

 

       In the event that a Party, subsequent to the Effective Date, acquires
from a Third Party any ongoing business, Entity or product line, such acquired
business, Entity or product line (and, in each case, the making, using, Selling,
offering for Sale and importing products and services thereof) shall
automatically be deemed to be licensed under and otherwise entitled to the
rights and immunities of such acquiring Party under this Agreement (including,
without limitation, Articles 3 and 5 hereof) retroactive to the date of such
acquisition; provided, however, that in the event that the other Party (the
“Litigating Party”) has filed a Suit against such Third Party with respect to
such ongoing business, Entity or product line prior to the date of the signing
of a binding, definitive agreement with the acquiring Party with respect
thereto, then the Litigating Party shall retain all such claims and retains all
rights to such Suit and any grant of licenses, rights and immunities of the
acquiring Party with respect thereto shall be subject to such prior Suit.

Article 11. – Subsidiary Sale

 

      

If any Subsidiary of a Party or any product line or business unit of a Party
(the “Divesting Party”) is acquired during the Term of this Agreement, the
rights of the Divesting Party under this Agreement with respect to such
Subsidiary, product line or business unit (as applicable) shall extend to the
benefit of the acquirer and the acquirer shall automatically be deemed to have
received a grant from the other Party and its Subsidiaries of the rights,
covenants and immunities under the

 

22

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

Licensed Patents and Covenant Patents of such other Party and its Subsidiaries
with respect to such Subsidiary, product line or business unit (as applicable),
to the same extent that the Divesting Party would have been entitled to exercise
its rights with respect to such Subsidiary, product line or business unit (as
applicable) if such sale had not occurred.

Article 12. – Indemnity

 

12.1   Palm and its Subsidiaries agree to indemnify, hold harmless and defend
Xerox, its affiliates and the holders of the Licensed Patents, their trustees,
officers, directors, employees and agents, against any and all claims for
damages (including reasonable attorneys’ fees) arising out of the breach of any
warranties made in Section 2.2, or based upon any breach by Palm this Agreement,
except to the extent that such liability arises out of any act or omission of
Xerox.

 

12.2   The liability of Palm and its Subsidiaries under Section 12.1 is
conditioned upon prompt notice by Xerox to Palm of all such claims after Xerox
receives notice of their existence and Xerox’s offering Palm an opportunity, to
the extent permissible by applicable law, to assume their defense. In the event
Palm assumes the defense of any such claim, Xerox (i) shall, at its expense,
furnish Palm with any information in Xerox’s possession or control that Palm
reasonably may request for such defense, and (ii) reserves the right to continue
to participate in the defense of its interests, at its own cost and expense.
Palm shall not be liable for any settlement or compromise unless, prior to any
such agreement, Xerox notifies Palm of the proposed settlement or compromise and
Palm approves such agreement, which approval shall not be unreasonably withheld.

 

23

—CONFIDENTIAL



--------------------------------------------------------------------------------

12.3   Xerox agrees to indemnify, hold harmless and defend Palm and its
Subsidiaries, their officers, directors, employees and agents, against any and
all claims for damages (including reasonable attorneys’ fees) arising out of the
breach of any warranties made in Section 2.1 or any other breach by Xerox of
this Agreement, except to the extent such liability arises out of any act or
omission of Palm or its Subsidiaries.

 

12.4   The liability of Xerox under Section 12.3 is conditioned upon prompt
notice to Xerox by Palm or its Subsidiaries of all such claims after Palm or its
Subsidiaries receive notice of their existence and Palm or its Subsidiaries’
offering Xerox an opportunity, to the extent permissible by applicable law, to
assume their defense. In the event Xerox assumes the defense of any such claim,
Palm or its Subsidiaries (i) shall, at their expense, furnish Xerox with any
information in their possession or control that Xerox reasonably may request for
such defense, and (ii) reserve the right to continue to participate in the
defense of their interests, at their own cost and expense. Xerox shall not be
liable for any settlement or compromise unless, prior to any such agreement,
Palm or its Subsidiaries notify Xerox of the proposed settlement or compromise
and Xerox approves such agreement, which approval shall not be unreasonably
withheld.

Article 13. – Miscellaneous

 

13.1  

The rights and obligations of the Parties under this Agreement shall be governed
by and construed in accordance with laws of the State of New York, without
reference to conflicts of laws principles. The Parties irrevocably submit to the
exclusive jurisdiction of the federal and state courts of the State of Delaware;

 

24

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

provided, however, that each Party shall have the right to institute judicial
proceedings against the other Party or anyone acting by, through or under such
other Party, in order to enforce the instituting Party’s rights hereunder
through reformation of contract, specific performance, injunction or similar
equitable relief.

 

13.2   The terms and conditions of this Agreement may only be amended by a
writing signed by both Parties.

 

13.3  

Except as otherwise specifically provided in this Agreement, neither this
Agreement nor any rights or obligations hereunder may be assigned, delegated or
otherwise transferred by Palm or Xerox, in whole or in part, whether voluntary
or by operation of law, without the prior written consent of the other Party.
Notwithstanding the foregoing, in the event that Palm is acquired by a Third
Party (including, without limitation, as a result of a sale of all or
substantially all of the assets of a Party to a Third Party or a merger or
consolidation), Palm and its Subsidiaries shall retain all rights hereunder
(including, without limitation, under Articles 2 and 5 hereof) as long as either
(1) the acquiring entity maintains Palm as a separate subsidiary, or (2) the
acquiring entity merges Palm into the acquiring entity but maintains Palm as a
separately-identifiable business, including where such business is an
unincorporated business unit or division of the acquiring entity.
Notwithstanding the foregoing or anything to the contrary herein, in no event
shall any such Third Party acquirer be bound by, or have any obligation under,
the terms and conditions of this Agreement (including, without limitation, under
Article 5) with respect to any Patent other than (i) the Covenant Patents of

 

25

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

Palm and its Subsidiaries immediately prior to such acquisition, merger,
consolidation or assignment, and (ii) the Patent Families thereof, to the extent
issuing within the Covenant Term. Subject to the foregoing, this Agreement will
be binding upon, and inure to the benefit of, the Parties and their respective
successor and assigns. In no event shall the Third Party’s products and services
existing prior to and/or as of the date of such acquisition be covered by this
Agreement through the acquisition of Palm.

 

13.4   In the event of any sale, assignment, transfer, exclusive license, or
other conveyance of any ownership interest in a Party’s Licensed Patents or
Covenant Patents (“Transfer”), such Party shall (i) ensure that the purchaser,
assignee, transferee, or exclusive licensee (“Transferee”) shall, as a condition
of such Transfer, be bound in writing by all applicable licenses, immunities,
covenants, and restrictions contained in this Agreement, and (ii) ensure that
such Transfer does not affect such Party’s right and ability to perform all of
its obligations under this Agreement. In no event shall such Party be relieved
or excused from any of its obligations under this Agreement as a result of such
Transfer. Failure of a Party to satisfy this provision shall result in the
Transfer to the Transferee becoming null and void.

 

13.5  

If a Subsidiary of a Party ceases to be a Subsidiary of such Party (“Change of
Status”), the licenses, rights and immunities granted in this Agreement under
the Licensed Patents of such Subsidiaries will remain in effect, in accordance
with the terms and conditions of this Agreement, with respect to such of those
Licensed Patents and Covenant Patents that have an earliest filing date prior to
the

 

26

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

consummation of such Change of Status, but not with regard to any Patents that
have an earliest filing date after the consummation of such Change of Status.

 

13.6   Any notice required or permitted under this Agreement or required by law
must be in writing and must be (i) delivered in person, (ii) sent by facsimile
or electronic mail with a hard copy of such facsimile sent by (international or
domestic) registered or (international or domestic) express or, for domestic
addresses, certified mail, postage prepaid, or

       (iii) sent by overnight or next business day courier such as Federal
Express, UPS or DHL, as follows:

 

         If to Palm:

 

         General Counsel

         Palm, Inc.

         950 W. Maude Avenue

         Sunnyvale, CA 94085

 

         If to Xerox:

 

         General Patent Counsel

         Xerox Corporation

         800 Long Ridge Road

         Stamford, Connecticut 06904

 

         Copies to:

 

         Associate General IP Counsel

         Xerox Corporation

         Xerox Square 20A

         100 Clinton Avenue South

         Rochester, New York 14644

 

      

Either Party may amend its address by written notice to the other party in
accordance with this Section. Notice may be given by counsel to the parties.
Notices will be deemed to have been given at the time of actual delivery in
person

 

27

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

on a business day, five (5) business days (7 business days for international
delivery) after deposit in the mail as set forth herein, or one (1) business day
after delivery to an overnight courier service (4 business days for
international delivery).

 

13.7   Except as expressly provided herein, the rights and remedies herein
provided shall be cumulative and not exclusive of any other rights or remedies
provided by law or otherwise. Failure by either Party to detect, protest, or
remedy any breach of this Agreement shall not constitute a waiver or impairment
of any such term or condition, or the right of such Party at any time to avail
itself of such remedies as it may have for any breach or breaches of such term
or condition. A waiver may only occur pursuant to the express written permission
of an authorized officer of the party against whom the waiver is asserted.

 

13.8   In the event any term, condition or provision of this Agreement is
declared or found by a court of competent jurisdiction to be illegal,
unenforceable or void, the Parties shall endeavor in good faith to agree to
amendments that will preserve, as far as possible, the intentions expressed in
this Agreement. If the Parties fail to agree on such amendments, such invalid
term, condition or provision shall be severed from the remaining terms,
conditions and provisions, which shall continue to be valid and enforceable to
the fullest extent permitted by law.

 

13.9   This Agreement is the result of negotiations between Xerox and Palm and
accordingly shall not be construed for or against a Party merely because such
Party drafted this Agreement or any portion thereof.

 

13.10   This Agreement is, and any amendment hereof, shall be written in
English.

 

28

—CONFIDENTIAL



--------------------------------------------------------------------------------

13.11   Titles of the Articles herein are for the convenience of reference only
and shall not affect the construction of this Agreement.

 

13.12   Except as specifically provided in this Agreement, nothing contained
herein shall be construed as a grant of, or as an intention or commitment to
grant, to any party other than Palm and its Subsidiaries any right, title or
interest, of any nature whatsoever, in or to this Agreement or the license
granted to Palm and its Subsidiaries hereunder.

 

13.13   This Agreement sets forth the entire agreement and understanding between
the Parties and supersedes and cancels all previous negotiations, agreements and
commitments, whether oral or in writing, with respect to the subject matter
described herein and therein, and neither Party shall be bound by any term,
clause, provision, or condition save as expressly provided in this Agreement or
as duly set forth in writing as a subsequent amendment to this Agreement, signed
by duly authorized officers of each Party, except that the Parties continue to
be bound by the terms of the Protective Order previously issued in the Pending
Action. Such Protective Order shall continue in full force and effect and shall
be deemed an agreement supplementary to this license for purposes of the Untied
States Bankruptcy Code, 11 USC § 365(n).

 

13.14   This Agreement may be executed in two counterparts, each of which will
be deemed an original and all of which together constitute one instrument.
Executed counterparts of this Agreement sent and received via facsimile or
electronic transmission means shall be deemed originals for all purposes.

 

13.15  

All licenses granted to Palm under or pursuant to this Agreement are and shall
be

 

29

—CONFIDENTIAL



--------------------------------------------------------------------------------

 

deemed to be, for purpose of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to intellectual property as defined under Section 101 of the
U.S. Bankruptcy Code, as amended. The Parties agree that Palm, as a licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code, as amended.

 

13.16   Each Party agrees (i) to furnish upon request to the other Party such
further information, (ii) to execute and deliver to the other Party such other
documents, and (iii) to do such other acts and things, in each case as such
Party may reasonably request for the purpose of carrying out the purposes, terms
and conditions of this Agreement.

 

30

—CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, as
dated below, to be effective as of the Effective Date.

 

Palm, Inc.

By:

 

/s/ ANDREW J. BROWN

   

Name:

 

Andrew J. Brown

   

Title:

 

SVP Finance and CFO

   

Xerox Corporation:

By:

 

/s/ SOPHIE V. VANDEBROEK

     

Sophie V. Vandebroek

 

Vice President Chief

Technology Officer and

President Xerox

Innovation Group

 

31

—CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF STIPULATION OF DISMISSAL OF CLAIMS

 

32

—CONFIDENTIAL



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK

 

XEROX CORPORATION,

  )      )   

                                  Plaintiff,

  )      )   

                    v.

  )      )   

3COM CORPORATION,

  )   

Civil Action No. 6:97-CV-06182

U.S. ROBOTICS CORPORATION,

  )   

U.S. ROBOTICS ACCESS CORP.,

  )   

Hon. Judge Michael A. Telesca

PALM COMPUTING, INC.,

  )   

Hon. Mag. Judge Jonathan W. Feldman

PALM, INC.,

  )   

PALMSOURCE, INC., and

  )   

PALMONE, INC.,

  )      )   

                                  Defendants.

  )         )   

STIPULATION OF DISMISSAL WITH PREJUDICE

 

The parties to the above-captioned civil action hereby agree and stipulate,
pursuant to a Confidential Settlement Agreement and the provisions of Fed. R.
Civ. P. 41, that the above-captioned action is hereby dismissed with prejudice,
with each party to bear its own costs and attorneys’ fees.



--------------------------------------------------------------------------------

Dated: June     , 2006

 

Respectfully submitted,

 

XEROX CORPORATION

   

3COM CORPORATION,

     

U.S. ROBOTICS CORPORATION,

     

U.S. ROBOTICS ACCESS CORP.,

     

PALM COMPUTING, INC.,

     

PALM, INC.,

     

PALMSOURCE, INC., and

     

PALMONE, INC.

By:

      

By:

      

James A. Oliff

   

James L. Quarles III

 

Edward P. Walker

   

WILMER CUTLER PICKERING
HALE AND DORR LLP

 

Richard E. Rice

   

The Willard Office Building

 

Vu Q. Bui

   

1875 Pennsylvania Avenue, NW

 

OLIFF & BERRIDGE, PLC

   

Washington, DC 20006

 

277 South Washington Street

   

(202) 663-6000

 

Suite 500

     

Alexandria, Virginia 22314

   

William F. Lee

 

(703) 836-6400

   

WILMER CUTLER PICKERING
HALE AND DORR LLP

     

60 State Street

 

Donald R. Dunner

   

Boston, Massachusetts 02109

 

FINNEGAN, HENDERSON, FARABOW
GARRETT & DUNNER, L.L.P.

   

(617) 526-6000

 

901 New York Avenue, NW

     

Washington, DC 20001

     

(202) 408-4000

   

Joseph A. Regan

     

FARACI & LANGE

 

Harry P. Trueheart, III

   

2 State Street

 

Richard D. Rochford, Jr.

   

Crossroads Building

 

NIXON PEABODY LLP

   

Fourth Floor

 

1100 Clinton Square

   

Rochester, New York 14614

 

Rochester, New York 14604

   

(585) 325-5 150

 

(585) 263-1000

         

Attorneys for Defendants

 

Attorneys for Plaintiff

               